Citation Nr: 1620675	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids. 

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to service connection for a low back disability.  

8.  Entitlement to service connection for hemorrhoids.  

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications taken for bilateral knee and low back disabilities.

10.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

11.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board previously remanded the case for a videoconference hearing before a member of the Board in July 2015.  The Veteran testified before the undersigned during a January 2016 videoconference hearing.  A transcript of the hearing is associated with the claims file.  The case was certified to the Board by the Winston Salem, North Carolina RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left knee, right knee, and low back disabilities, hemorrhoids, and erectile dysfunction; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2011 rating decision VA denied an application to reopen a claim of entitlement to service connection for a left knee disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the January 2011 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left knee disability and raises a reasonable possibility of substantiating the claim.

3.  In a January 2011 rating decision VA denied entitlement to service connection for a right knee disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the January 2011 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right knee disability and raises a reasonable possibility of substantiating the claim.

5.  In a January 2011 rating decision VA denied entitlement to service connection for a low back disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

6.  Evidence received since the January 2011 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disability and raises a reasonable possibility of substantiating the claim.

7.  In an April 2009 rating decision, VA denied the Veteran's application to reopen a claim for service connection for hemorrhoids.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

8.  Evidence received since the April 2009 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hemorrhoids and raises a reasonable possibility of substantiating the claim.

9.  The Veteran's bilateral hearing loss is manifested by an average right ear puretone threshold of 48 decibels, a right ear speech discrimination score of 90 percent, an average left ear puretone threshold of 50 decibels, and a left ear speech discrimination score of 94 percent.  


CONCLUSIONS OF LAW

1.  The January 2011 rating decision that denied the petition to reopen a claim for service connection for a left knee disability, as well as claims of entitlement to service connection for right knee and low back disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the January 2011 rating decision is new and material and the claims of entitlement to service connection for left knee, right knee, and low back disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The April 2009 rating decision that denied the application to reopen a claim for entitlement to service connection for hemorrhoids is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

4.  Evidence received since the April 2009 rating decision is new and material and the claim for entitlement to service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The applications to reopen are being granted, and the claims remanded for further development.  Further, regarding the increased initial rating claim, as service connection has been granted and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has been provided satisfactory VCAA notice, and proper assistance through obtaining medical records, along with scheduled VA examination regarding his bilateral hearing loss.  While there may be outstanding service treatment records from an in-service hospitalization and outstanding records of VA treatment from 1972 to 2008, the Veteran will not be prejudiced by their absence from the claims file.  The petitions to reopen are granted, and evidence of in-service treatment is not relevant to his claim for an increased rating.  While the record does not contain VA treatment records from 2014 through the present, the Veteran is not prejudiced by the adjudication of his appeal, as he reported during his January 2016 videoconference hearing that he has not used the hearing aids prescribed by VA and neither he nor his representative indicated that any relevant audiometric or speech discrimination test results need to be obtained.  Further, the Veteran testified that he was unsure whether his hearing loss had worsened since his last VA examination in September 2013 and neither he nor his representative suggested that a new VA examination was needed.  See Transcript of Record at 11-13.  The claims have been properly developed.

During the January 2016 Board hearing the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his attorney to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2), consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims.  

Analysis

Generally, a claim that has already been denied in a final unappealed rating decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that VA shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured regarding the previously disallowed claim.  If new and material evidence is received prior to the expiration of the appeal period, the implementing regulation provides that the evidence will be considered as having been filed at the beginning of the appeal period with the pending claim.  38 C.F.R. § 3.156(b). 

New evidence is defined as evidence not previously submitted to agency decisionmakers.  New evidence is material to a claim when it, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In an April 2009 rating decision VA denied an application to reopen a claim for service connection hemorrhoids.  The Veteran was notified but did not perfect a timely appeal and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c).

In a January 2011 rating decision, VA denied an application to reopen a claim for service connection for a left knee disability and denied claims of entitlement to service connection for right knee and low back disabilities.  The Veteran was notified but did not perfect a timely appeal and did not submit new and material evidence within the one year appeal period.  Therefore, the denials became final.  Id.

While new official service treatment records were received by VA in September 2012, they are not relevant to the disabilities currently on appeal, as they show only evidence of treatment at Womack Army Hospital for disorders unrelated to those which are the subject of this appeal.  Hence, the April 2009 and January 2011 rating decisions remain final.

The April 2009 denial of the application to reopen a claim for service connection for hemorrhoids was based on the continued absence of evidence of a diagnosis of or treatment for hemorrhoids during the Veteran's active service.

The January 2011 denial of the petition to reopen a claim for service connection for a left knee disability was based on a lack of new evidence that raised a reasonable possibility of establishing that the Veteran had a left knee disability with a nexus or link to his active service.  Similarly, the January 2011 denials of the claims for service connection for low back and right knee disorders were based in part on a lack of evidence of a diagnosed chronic right knee or low back disability and any nexus or link to the Veteran's active service.  

The Veteran testified during his January 2016 videoconference hearing that he continued to self-treat his hemorrhoids with Tucks and Preparation H after they were lanced during his active service in 1969, and that records of the procedure, done at Womack Army Medical Center, were not currently in his claims file.  See Transcript of Record at 8-11.  He also testified that he self-treated his left knee, right knee, and low back complaints with over-the-counter anti-inflammatory drugs in service and continuously after his separation from service, that he sought treatment for his back and knees in approximately 1970 or 1972, and that he had received treatment for knee and back complaints ever since.  See Transcript of Record at 14-17.

The evidence received since the April 2009 and January 2011 denials-in particular, the Veteran's sworn testimony-contains probative evidence that relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.  Specifically, of demonstrating that the Veteran has current left knee, right knee, and low back disabilities, and that those disabilities are at least as likely as not related to his active service.  Reopening the claims for entitlement to service connection for hemorrhoids and left knee, right knee, and low back disabilities is warranted.

B.  Increased Rating

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.   See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

A review of the clinical evidence, primarily consisting of VA treatment records and a September 2013 VA examination, reveals only an average puretone threshold of 48 in the right ear and 50 in the left ear, and a Maryland CNC speed discrimination score of 90 percent in the right ear and 94 percent in the left ear.  

Under Table VI, the Roman numeral designations for the Veteran's hearing loss are II for the right ear and I for the left ear.  The point where designations I and II intersect on Table VII reflects the disability level for the Veteran's hearing loss-zero-which is noncompensable.  

Based on the above, the initial noncompensable disability rating is appropriate and an increased rating is not in order.  As the Veteran reported during his January 2016 videoconference hearing that he did not need to use the prescribed hearing aids to hear and neither the appellant nor the medical evidence of record indicated there were any periods of worsening that would warrant a higher disability rating, a staged rating is not necessary.  See Transcript of Record at 11-13 (reporting being unable to tell whether hearing loss had worsened since 2013, having not needed to use the prescribed hearing aids, being able to hear something if he wants to do so).

While the Veteran is competent to report symptoms capable of lay observation, and his reports are credible and entitled to great probative weight, he is not competent to determine that he has a particular puretone threshold or Maryland CNC speech discrimination score.  Those determinations require specialized medical knowledge and education, including in the operation of complicated audiometric testing machines.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  More probative weight is therefore given to the medical evidence of record, which shows that the Veteran's audiometric testing and speech discrimination results do not warrant a compensable disability rating.

The preponderance of the most probative evidence of record weighs against granting a compensable disability rating for bilateral hearing loss.  Therefore, the claim is denied.

The Board has considered whether this case should be referred for consideration of extrascheduler evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extrascheduler consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current ratings with the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology, as his primary symptom is difficulty hearing.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria or alleged that the rating criteria are inadequate.  Regardless, the record also does not show that any additional indicia of an exceptional or unusual disability picture exist, such as marked interference with employment or frequent periods of hospitalization.  While the Veteran reported during the September 2013 VA examination that it was sometimes frustrating having to ask people to repeat what they had just said, he did not report having had to miss time from work or make frequent visits to the emergency room due to his bilateral hearing loss.  As such, referral for consideration of extrascheduler rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66,749 (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, although the Veteran raised a claim for a total disability rating based on individual unemployability due to service-connected disability in a December 2013 written submission, he did not assert that he was unable to obtain or maintain a substantially gainful occupation due to his bilateral hearing loss.  See December 2013 Statement (unemployable due to neck, back, shoulder, knee pain).  Further, the record does not suggest that his bilateral hearing loss rendered him totally unemployable.  Accordingly, a claim of entitlement to a total rating based on unemployability due to bilateral hearing loss has not been raised in the context of the increased rating for bilateral hearing loss.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

New and material evidence was received and the claims for entitlement to service connection for hemorrhoids and left knee, right knee, and low back disabilities are opened.  

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.


REMAND

Unfortunately, another remand is necessary to ensure the Veteran receives every possible consideration. 

The Veteran has not yet undergone a VA examination for hemorrhoids, bilateral knee and low back disabilities.  VA must provide an examination when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is competent to report experiencing symptoms of hemorrhoids, bilateral knee, and low back disabilities, and his reports that he underwent treatment for hemorrhoids in service and that a medical professional told him his musculoskeletal disabilities could possibly be related to his active service indicate that his symptoms may be associated with active service.  See Transcript of Record at 12-13.  At present, however, the record does not contain sufficient evidence to make decisions on the Veteran's claims.  On remand, the Veteran should be scheduled for VA examinations to obtain assess the nature and etiology of any diagnosed hemorrhoidal left knee, right knee, and low back disabilities. 

As the Veteran's erectile dysfunction may be associated with the medication he takes for treatment of his left knee, right knee, and low back symptoms, his claim for service connection for erectile dysfunction is inextricably intertwined with the appeals for service connection for left knee, right knee, and low back disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must conduct the following development:

* Make arrangements to obtain any outstanding records of inpatient treatment during the Veteran's active service, including records of treatment at Womack Army Hospital and any related medical centers.  The record contains a 2008 memorandum of unavailability of service treatment records; however, a Congress member was regardless able to obtain additional service treatment records from the National Personnel Records Center and submit them to VA in September 2012.  Consequently, additional efforts should be made to obtain records of any inpatient treatment, including evidence found in any sick call records and morning reports.  

* Make arrangements to obtain the Veteran's complete treatment records from VA medical facilities in Washington, D.C. dated from January 1972 to December 2008

* Make arrangements to obtain the Veteran's complete treatment records from VA medical facilities in North Carolina dated from January 2008 to the present.  

* Make arrangements to obtain the Veteran's complete treatment records from Novant Health Gateway Family Medicine and any other identified private treatment providers.

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for VA examinations to address the nature and etiology of any diagnosed any erectile dysfunction, hemorrhoids, left knee, right knee, and low back disabilities.  The examiners must review the claims file, including all VBMS and Virtual VA records, a copy of this Remand and the letter from Dr. Moretz.  

(a) Regarding any hemorrhoids, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., is there a 50/50 chance) that any current hemorrhoids or residuals thereof are related to the Veteran's active service, including a lancing procedure and reported self-treatment with Tucks and Preparation H.

(b) Regarding any low back and/or knee disability, the examiner must provide an opinion addressing whether it is at least as likely as not (i.e., is there a 50/50 chance) that any current left knee disability is related to the Veteran's active service, including a hard landing after a parachute jump.

(c) Regarding any erectile dysfunction, the examiner should provide an addendum opinion regarding whether it is at least as likely as not (i.e., is there a 50/50 chance) that any current erectile dysfunction is (i) related to the Veteran's active service or (ii) proximately due to or chronically aggravated beyond its natural progression by service-connected disability, including medication taken to treat knee and back conditions. 

A complete rationale should accompany any opinion provided.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining physicians are advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physicians are advised that while the Veteran is not competent to state that he has suffered from a specific diagnosis or from a musculoskeletal disease since service, he is competent to state that he has had knee and back pain, as well as erectile symptoms since active duty or since beginning a particular medication.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If the examiner finds reason to question the veracity of any history provided that rationale must be set forth in writing and explained fully.

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


